Matter of Kelly (2017 NY Slip Op 07698)





Matter of Kelly


2017 NY Slip Op 07698


Decided on November 2, 2017


Appellate Division, First Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2017
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

David Friedman, Justice Presiding,
Rosalyn H. Richter
Richard T. Andrias
Judith J. Gische
Marcy L. Kahn,	 Justices.


&em;

[*1]In the Matter of Richard B. Kelly, a suspended attorney: Attorney Grievance Committee for the First Judicial Department, Petitioner, Richard B. Kelly, Respondent.

Disciplinary proceedings instituted by the Attorney Grievance Committee for the First Judicial Department. Respondent, Richard B. Kelly, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on June 9, 1993.

Jorge Dopico, Chief Attorney,
Attorney Grievance Committee, New York
(Kathy W. Parrino, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent Richard B. Kelly was admitted to the practice of law in the State of New York by the Second Judicial Department on June 9, 1993, under the name Richard Brett Kelly. Respondent last maintained a registered address within the First Judicial Department. By order entered January 30, 2017, this Court suspended respondent from the practice of law pursuant to Judiciary Law § 468-a, for failure to maintain his attorney registration.
The Attorney Grievance Committee seeks an order disbarring respondent, pursuant to the Rules for Attorney Disciplinary Matters (22 NYCRR) 1240.9(b), on the grounds that he has been suspended under 22 NYCRR 1240(a)(1) and (3), and has neither responded to or appeared for [*2]further investigatory or disciplinary proceedings within six months from the date of the order of suspension. Respondent was served with this motion to disbar by first class mail, certified mail return receipt requested, and by email, but no response has been received.
More than six months have elapsed since this Court's February 16, 2017 order of suspension (2017 NY Slip Op 64550[u] [1st Dept 2017] and respondent has failed to appear or contact the Committee or the Court for a hearing or reinstatement. The basis for respondent's interim suspension involved, among other things, failure to maintain his attorney registration, pay registration fees, update his residential address with OCA, and failure to cooperate with the Committee's investigation. In light of the above, respondent should be disbarred (Matter of Shedrinsky, 152 AD3d 132 [1st Dept 2017]; Matter of Yoo Rok Jung, 148 AD3d 1 [1st Dept 2017]; Matter of Jones, 148 AD3d 113 [1st Dept 2017]).
Accordingly, the Committee's motion for an order disbarring respondent pursuant to 22 NYCRR 1240.9(b) is granted, and respondent's name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
All concur.
Order filed.	[November 2, 2017]
Friedman, J.P., Richter, Andrias, Gische, Kahn, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur.